[Cite as State v. Tidsdale, 2011-Ohio-1539.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 10-CA-9
JANA TISDALE

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Coshocton Municipal
                                                Court, Case Nos. TRC 1000319 and
                                                CRB1000123


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         March 28, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellee


CHRISTIE M.L. NELSON                           JEFFREY G. KELLOGG
Coshocton Police Prosecutor                    Assistant Public Defender
760 Chestnut Street                            239 North Fourth Street
Cochocton, Ohio 43812                          Coshocton, Ohio 43812
Coshocton County, Case No. 10-CA-9                                                   2

Hoffman, P.J.


       {¶1}    Defendant-appellant Jana Tisdale appeals her conviction entered by the

Coshocton Municipal Court for operating a motor vehicle impaired, child endangering

and disregarding a traffic control device.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}    On March 6, 2010, at approximately 6:30 p.m., Deputy Albert Havranek of

the Coshocton County Sheriff’s Department was traveling east on Chestnut Street in

Coshocton, Ohio. A vehicle operated by Appellant exited the McDonald’s on Chestnut

Street. Deputy Havranek slowed as Appellant’s vehicle exited in front of him. Deputy

Havranek followed Appellant for approximately seven blocks until Appellant turned the

wrong way onto Coe Avenue, a one-way street. Coe Avenue is clearly marked on both

sides of the street with a sign which states, “DO NOT ENTER.”

       {¶3}    Deputy Havranek conducted a traffic stop, and approached Appellant’s

vehicle.    The deputy observed a minor child in the vehicle with Appellant.    Deputy

Havranek noticed a strong odor of alcohol on Appellant, and also noticed Appellant

putting food in her mouth and drinking water as he approached the vehicle.

       {¶4}    During the stop, Appellant admitted to Deputy Havranek she had

consumed alcohol at the Eagles earlier in the day. She admitted to consuming two

Kessler’s and Coke, a whiskey or bourbon. She further testified the drinks were made

“strong”.

       {¶5}    After stepping out of her vehicle, Appellant was observed to be unsteady

on her feet. She used the vehicle door and the side of the vehicle to steady herself.

Deputy Havranek also observed Appellant’s eyes were bloodshot and glassy.
Coshocton County, Case No. 10-CA-9                                                       3


       {¶6}   Appellant was placed under arrest, and later refused to submit to a breath

test. She was charged with and entered a plea of guilty to operating a motor vehicle

impaired, child endangering and disregarding a traffic control device.

       {¶7}   Appellant now assigns as error on appeal:

       {¶8}   “I. THE TRIAL COURT ERRED IN FINDING THE DEFENDANT-

APPELLANT JANA TISDALE GUILTY OF OPERATING A MOTOR VEHICLE WHILE

UNDER      THE     INFLUENCE        AND     CHILD      ENDANGERING          BECAUSE   THE

CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶9}   In the sole assignment of error, Appellant argues her convictions for

operating a motor vehicle while impaired and child endangering are against the manifest

weight of the evidence.

       {¶10} O.R.C. 4511.19(A)(1)(a), reads:

       {¶11} “(A)(1) No person shall operate any vehicle, streetcar, or trackless trolley

within this state, if, at the time of the operation, any of the following apply:

       {¶12} “(a) The person is under the influence of alcohol, a drug of abuse, or a

combination of them.”

       {¶13} O.R.C. 2919.22(C)(1), reads:

       {¶14} “(C)(1) No person shall operate a vehicle, streetcar, or trackless trolley

within this state in violation of division (A) of section 4511.19 of the Revised Code when

one or more children under eighteen years of age are in the vehicle, streetcar, or

trackless trolley. Notwithstanding any other provision of law, a person may be convicted

at the same trial or proceeding of a violation of this division and a violation of division

(A) of section 4511.19 of the Revised Code that constitutes the basis of the charge of
Coshocton County, Case No. 10-CA-9                                                       4


the violation of this division. For purposes of sections 4511.191 to 4511.197 of the

Revised Code and all related provisions of law, a person arrested for a violation of this

division shall be considered to be under arrest for operating a vehicle while under the

influence of alcohol, a drug of abuse, or a combination of them or for operating a vehicle

with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a

controlled substance in the whole blood, blood serum or plasma, breath, or urine.”

      {¶15} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of the

witnesses and determine whether in resolving conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed. The discretionary power to grant a new hearing should be exercised

only in the exceptional case in which the evidence weighs heavily against the

judgment.” State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52, citing State v.

Martin (1983), 20 Ohio App.3d 172, 175. Because the trier of fact is in a better position

to observe the witnesses' demeanor and weigh their credibility, the weight of the

evidence and the credibility of the witnesses are primarily for the trier of fact. State v.

DeHass (1967), 10 Ohio St.2d 230, syllabus 1.

      {¶16} Upon review, we find Appellant's convictions were not against the manifest

weight and sufficiency of the evidence. As set forth in the statement of facts supra,

Appellant admitted to the arresting deputy she had previously consumed “strong”

alcoholic drinks. The deputy noticed a strong odor of alcohol on her person, as well as

glassy, bloodshot eyes, and difficulty walking without assistance. The deputy further

observed Appellant turn the wrong way on a one-way street despite signs indicating the
Coshocton County, Case No. 10-CA-9                                                       5


traffic violation. Appellant had a minor child in the vehicle with her during the incident.

Based on the foregoing, we find Appellant's convictions were supported by competent,

credible evidence.

      {¶17} The judgment of the Coshocton Municipal Court is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                             s/ William B. Hoffman _________________
                                             HON. WILLIAM B. HOFFMAN


                                             s/ Sheila G. Farmer___________________
                                             HON. SHEILA G. FARMER


                                             s/ Patricia A. Delaney _________________
                                             HON. PATRICIA A. DELANEY
Coshocton County, Case No. 10-CA-9                                                6


          IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
JANA TISDALE                               :
                                           :
       Defendant-Appellant                 :         Case No. 10-CA-9


       For the reasons stated in our accompanying Opinion, The judgment of the

Coshocton Municipal Court is affirmed. Costs to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Sheila G. Farmer __________________
                                           HON. SHEILA G. FARMER


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY